Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an application, filed on 09/24/2021, which is a continuation of application PCT/CN2020/082752, filed on 04/01/2020, in which claims 1-20 of the instant application are pending and ready for examination.

Priority

	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copy has been filed in the application of record.

Information Disclosure Statement

The Examiner has considered the references listed on the Information Disclosure Statement submitted on 12/16/2021.

Drawings

The Examiner contends that the drawings submitted on 09/24/2021 are acceptable for examination proceedings.

Allowable Subject Matter

The closest prior art made of record in regards to applicant’s claimed invention is as follows:

Solovyev et al. (US 2021/0243470) discloses video encoding and decoding, and in particular to determining motion information for a current block using a history-based motion vector predictor, HMVP, list. The HMVP list is constructed, with said list being an ordered list of N HMVP candidates. Each HMVP candidate has motion information including elements of one or more motion vectors, MVs, one or more reference picture indices corresponding to the MVs, and one or more bi-prediction weight indices. One or more HMVP candidates from the HMVP list are added into a motion information candidate list for the current block; and the motion information is derived based on the motion information candidate list (abstract). The updating process for the history-based motion vector predictor list as specified in clause 8.5.2.16 is invoked with luma motion vectors mvL0[0][0] and mvL1[0][0], reference indices refIdxL0 and refIdxL1, prediction list utilization flags predFlagL0[0][0] and predFlagL1[0][0], bi-prediction weight index, and half sample interpolation filter index hpelIfIdx ([0329]).

Li et al. (US 2021/0092425) discloses a method for video decoding that includes: receiving an encoded block of video data for a current block; receiving signaling information associated with the current block, the signaling information indicating that a merge-with-motion-vector-difference (MMVD) mode is used in encoding the current block; performing a conformation reconfiguration to cause an alternative half-sample interpolation filter flag to be consistent with one or more distance values of an MMVD candidate, the conformation reconfiguration including reconfiguration of one or more of: the alternative half-sample interpolation filter flag, or the one or more distance values of the MMVD candidate; and reconstructing the current block according to the encoded block and the alternative half-sample interpolation filter flag (abstract).

Chen et al. (US 2021/0258569) discloses methods and apparatuses for inter prediction. The method comprises: constructing a merging candidate list of a current picture block; when a number of merging candidates in the merging candidate list is less than a maximum number of candidates minus N, adding at least one history-based motion vector predictor (HMVP) candidate to the merging candidate list to obtain a new merging candidate list, wherein N is a positive integer; obtaining motion information of the 

Hung et al. (US 2020/0099951) discloses a method of coding video data, including coding a first block of video data using affine motion compensation prediction, updating a history-based motion vector prediction table using one or more motion vectors from one or more blocks that spatially neighbor the first block, determining a motion vector for a second block of video data using the history-based motion vector prediction table, and coding the second block of video data using the determined motion vector (abstract).

Chien et al. (US 2020/0059658) discloses techniques for history-based candidate list operations in video coding for determining motion information for a current block. In one example, a device for decoding video data includes a memory configured to store a history-based candidate list and a video decoder. The video decoder is configured to construct the history-based candidate list by storing, in the memory, motion information of reconstructed blocks into the history-based candidate list as candidates of the history-based candidate list, identify a subset of candidates of the history-based candidate list, generate a candidate list based on the identified subset of candidates of the history-based candidate list, and reconstruct a current block based on the generated candidate list (abstract).

Lee et al. (US 2018/0098066) discloses systems, methods, and apparatus for adaptively switching interpolation filters during the encoding of video data or the decoding of a video bitstream. In various implementations, a set of interpolation filters can be defined and made available to coding device. The coding device can select an interpolation filter for a given coding unit. The interpolation filter can be selected based on, for example, the coding level of the coding unit, among other things. In some examples, signaling of the selected interpolation filter can be simplified by selecting a subset of the set of interpolation filters for a given coding situation. An index indicating an interpolation filter from the subset can then be signaled. Alternatively, a decoder can derive an identity of the interpolation filter from data provided by a bitstream, in which case the index need not be explicitly signaled in the bitstream (abstract).

Claims 1-20 are allowable.
The following is an examiner’s statement of reasons for allowance:

The closest prior art of record, considered individually or in combination, fails to teach or reasonably suggest all the claimed features of claims 1, 13, 16, and 19, structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims.

More specifically, the independent claims are particularly interpreted based on Pages 22-24, corresponding to Sections 4 through 6, of applicant’s specification.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284. The examiner can normally be reached Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/ZHIHAN ZHOU/Primary Examiner, Art Unit 2482